PER CURIAM.
Appellant, Dorothy Ware, challenges the order of the Unemployment Appeals Commission (UAC) that denied her unemployment benefits. The issue she raises on appeal is whether it was error to deny her claim for unemployment benefits without an evidentiary hearing when she alleged nondelivery of the disqualifying notice.
Appellee, UAC, confesses error and agrees that appellant is entitled to an evidentiary hearing and decision on the merits of her claim based upon lack of adequate notice to her proper address of the dismissal of her claim.
Reversed and remanded for further proceedings.
CAMPBELL, A.C.J., and ALTENBERND and QUINCE, JJ., concur.